DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 1, there is no antecedent basis for “the maytansinoid”.
Claim 2 depends from claim 6, which is not present.  For the purposes of this action, claim 2 is assumed to depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kahnert et al WO 09/068204 (priority to 11/26/07) or Kahnert et al US 9023351 (priority to 11/26/07) in view of Ebens, Jr. et al US 2005/0276812 and [Chari et al US 2009/0274713 and/or Kellogg et al US 2011/0003969].
Kahnert et al US 9023351 is the US patent off of WO 09/068204.  For brevity, all citations in the below rejection will refer to the WO document.
Kahnert et al discloses antibodies to mesothelin conjugated to immunotoxin wherein the antibodies can be MF-T which contains a VH comprising SEQ ID NO. 212 (applicant’s SEQ ID NO. 23) and a VL comprising SEQ ID NO. 255 (applicant’s SEQ ID NO. 27) (page 18 bottom).  These are also formulated in pharmaceutical compositions with or without additional cancer agents for the treatment of cancers (see summary, pages 15, 41, 43+ and 62 and entire reference).   
	The only difference between the reference and the instant invention is the use of maytansinoid (DM4) in the conjugate and the cleavable linker (SPDB).
Ebens, Jr. et al discloses antibody drug conjugates which can be directed to mesothelin wherein the drug is maytansinoid (specifically DM4). These conjugates are used in pharmaceutical compositions for the treatment of cancer.   (see abstract, summary and paragraphs 101, 105, 106+ 136-147, 286+, 299+, 321+ and 442+ and 334+). The linker can be a cleavable linker (para. 138+).  
Chari et al discloses antibody drug conjugates wherein the linker is SPDB, the drug is DM4 and the antibody targets mesothelin for the treatment of cancer (paragraphs 4, 34, 73-74 129-130 and 373-380 and entire reference).
Kellogg et al discloses antibody drug conjugates wherein the linker is SPDB, the drug is DM4 and the antibody targets mesothelin and is used for the treatment of cancers (paragraphs 3-4, 31-32, 64, 130, 146, 155-157, 258, 268-269, Table 1 and claim 14 and entire reference).
	Since both Kahnert et al and Ebens, Jr et al both disclose conjugates directed to mesothelin for the treatment of cancer, and since Ebens, Jr. et al discloses that the drug can be maytansinoid and the linker can be cleavable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use maytansinoid (DM4) and the cleavable linker in the conjugate of Kahnert et al with the expected benefit of treating cancer.  Furthermore, in view of Chari et al and/or Kellogg et al, it also would have been obvious to use SPDB as the cleavable linker because the use of such a linker with DM4 and antibodies (specifically antibodies to mesothelin) is known in the art.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,023,351 in view of Kahnert et al WO 09/068204 (priority to 11/26/07), Ebens, Jr. et al US 2005/0276812 and [Chari et al US 2009/0274713 and/or Kellogg et al US 2011/0003969].
Kahnert et al claims antibodies, and fragments thereof, to mesothelin conjugated to immunotoxin wherein the antibodies can be MF-T which contains a VH comprising CDRs of SEQ ID NO. 5, 39 and 71 (which are the CDRs in applicant’s SEQ ID NO. 23) and a VL comprising CDRs of SEQ ID NO. 103, 133, 169 (which are in the CDRs of applicant’s SEQ ID NO. 27).  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound in combination with other anti-cancer for the treatment of cancer (col. 20-21), which is the same as claimed in the instant application.  
	The only difference between the reference and the instant invention is the use of maytansinoid (DM4) in the conjugate and the cleavable linker (SPDB) and the VH or SEQ ID NO. 23 and the VL of SEQ ID NO. 27.
Kahnert et al discloses antibodies to mesothelin conjugated to immunotoxin wherein the antibodies can be MF-T which contains a VH comprising SEQ ID NO. 212 (applicant’s SEQ ID NO. 23) and a VL comprising SEQ ID NO. 255 (applicant’s SEQ ID NO. 27) (page 18 bottom).  MF-T has the CDRs of SEQ ID NO. 5, 39, 71, 103, 133 and 169 (which are the same CDRs as in the antibody of the claimed invention of ‘351. 
Ebens, Jr. et al discloses antibody drug conjugates which can be directed to mesothelin wherein the drug is maytansinoid (specifically DM4). These conjugates are used in pharmaceutical compositions for the treatment of cancer.   (see abstract, summary and paragraphs 101, 105, 106+ 136-147, 286+, 299+, 321+ and 442+ and 334+). The linker can be a cleavable linker (para. 138+).  
Chari et al discloses antibody drug conjugates wherein the linker is SPDB, the drug is DM4 and the antibody targets mesothelin for the treatment of cancer (paragraphs 4, 34, 73-74 129-130 and 373-380 and entire reference).
Kellogg et al discloses antibody drug conjugates wherein the linker is SPDB, the drug is DM4 and the antibody targets mesothelin and is used for the treatment of cancers (paragraphs 3-4, 31-32, 64, 130, 146, 155-157, 258, 268-269, Table 1 and claim 14 and entire reference).
	Since both Kahnert et al ‘351 claims encompass methods of using the immunoconjugate for the treatment of cancer and since Ebens, Jr et al disclose conjugates directed to mesothelin for the treatment of cancer, and since Ebens, Jr. et al discloses that the drug can be maytansinoid and the linker can be cleavable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use maytansinoid (DM4) and the cleavable linker in the conjugate of Kahnert et al with the expected benefit of treating cancer.  Furthermore, in view of Chari et al and/or Kellogg et al, it also would have been obvious to use SPDB as the cleavable linker because the use of such a linker with DM4 and antibodies (specifically antibodies to mesothelin) is known in the art.  



Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,647,779. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to methods of treating pancreatic cancer using a conjugate comprising a VH of SEQ ID NO. 23 and a VL of SEQ ID NO. 27 (both sequences are the same as applicant’s claimed sequences).  The claims also state that the method can use combinations of the conjugate and one or more anti-cancer agents.



Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,781,263. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a conjugate comprising a VH of SEQ ID NO. 23 and a VL of SEQ ID NO. 27 (both sequences are the same as applicant’s claimed sequences).  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound in combination with other anti-cancer for the treatment of cancer (summary), which is the same as claimed in the instant application.   




Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,084,829. 
The patent is the great grandparent of the instant application and therefore all of the SEQ ID NOs are the same.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a conjugate comprising a VH comprising CDRs of SEQ ID NO. 3, 6 and 9 and a VL comprising CDRs of SEQ ID NO. 12, 15 and 19.  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound in combination with other anti-cancer for the treatment of cancer (summary), which is the same as claimed in the instant application.  
Furthermore, in view of (MPEP 804(II)(B)(2)(a), fifth paragraph) the Examiner is permitted to look at the specification for the definition of antibodies comprising CDRs of SEQ ID NO. 3, 6, 9, 12, 15 and 19 and of maytansinoids.  Table 3 shows that antibody MF-T comprises CDRs of SEQ ID NO. 3, 6, 9, 12, 15 and 19 and the VH is SEQ ID NO. 23 and the VL is SEQ ID NO. 27.  Thus, the genus of antibodies in the patent claims encompass applicant’s claimed species.  Column 10, lines 6-23 of the patent discloses that maytansinoids include DM4.  Thus, the genus of maytansinoids in the patent claims encompass applicant’s claimed species.  Additionally, the above section of the MPEP states “relying on the disclosure to construe the reference claims does not complete the nonstatutory double patenting analysis. It merely provides a determination as to how the earlier issued claim should be construed in making a nonstatutory double patenting rejection. To do a full analysis to determine whether a nonstatutory double patenting rejection should be made, one must go through the "anticipation analysis" and "obviousness analysis" noted above, and consider the "nonstatutory double patenting rejection based on equitable principles" discussed in subsection II.B.3 below” and “in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim.” (emphasis added).
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643